This appeal involves the same legal question considered inMcLure Appeal, 347 Pa. 481, this day decided. It was an appeal from a transfer inheritance tax appraisement in the estate of Martha Dellone, in which the parties stipulated the facts. C. J. Delone sold 800 shares of the capital stock of Revonah Spinning Mills to Martha F. Dellone and Mary Dellone "jointly, with *Page 487 
the right of survivorship" for $100 a share; as part of the transaction, they agreed not to sell or transfer the stock " . . . without first offering the same to . . . C. J. Delone, his heirs or assigns, at the same price of $100.00 per share paid for by them . . . " The seller guaranteed them an annual return of 5% on the investment and they agreed that " . . . over and above five per cent. (5%) cash . . . shall be retained by [C. J. Delone] for his own individual benefit." Appellant contends that the appraisement should be limited to the option price received. The stock was appraised at book value which was in excess of the price received.
The appraisement is affirmed for the reasons stated inMcLure Appeal, supra, costs to be paid by appellant.